DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramyar Farid (Reg. No. 46,692) on 05/04/2021.
The application has been amended as follows: 
1.  (Currently amended) A coil component comprising:
            a body in which a coil part is embedded,
            wherein the coil part includes:
            a support member;
            pattern walls formed on the support member in a winding direction; and
            coil patterns extending between the pattern walls on the support member, 
            the pattern walls include support portions having a width greater than an average width of the pattern walls, 
at least one of the support portions is arranged between adjacent coil patterns of the coil patterns, [[and]]
the at least one of the support portions is arranged between adjacent portions of the pattern walls, arranged between the adjacent coil patterns, in the winding direction, and
(1) the at least one of the support portions includes at least three support portions arranged in one turn of the coil part, or (2) the at least one of the support portions includes at least one support portion arranged in a linear portion of the coil part.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: pattern walls formed on the support member in a winding direction; the pattern walls include support portions having a width greater than an average width of the pattern walls, the at least one of the support portions is arranged between adjacent portions of the pattern walls, arranged between the adjacent coil patterns, in the winding direction, and (1) the at least one of the support portions includes at least three support portions arranged in one turn of the coil part, or (2) the at least one of the support portions includes at least one support portion arranged in a linear portion of the coil part.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837